LASER INDUCED SEALING OF CONCENTRICALLY LAYERED MATERIALS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II, claims 23, 24, 27-31, 37-45, 49, 52, 55, and 58 in the reply filed on January 26, 2022 is acknowledged.  In the same reply, Applicant has canceled all nonelected claims.
 
Claim Objections
Claim 42 is objected to because of the following informalities:  In claim 42, line 2, “comprises” should be –to comprise–.  Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 49, 52, 55, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of these claims, the limitation “first and second layers” is found indefinite because it is unclear whether or not this refers to the first and second layers of claim 23.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 27-31, 40, 43-45, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2010/0096388).
Regarding claim 23, Kobayashi et al. teach a method of making a connection, comprising: providing a first layer (tube A); concentrically disposing a second layer (tube B) about said first layer A; and generating a laser-induced seal between portions of said first and second layers A, B; wherein said laser-induced seal provides a fluid-tight engagement (i.e., a seal) between said first and second layers A, B (Abstract; Fig. 8; [0075-0078]).
Regarding claim 27, the method further comprises concentrically disposing said second layer B about said first layer A to position a portion of a first layer external surface of said first layer A adjacent to a portion of a second layer internal surface of said second layer B (Fig. 8; [0076]).
Regarding claim 28, the method further comprises concentrically disposing said second layer B about said first layer A such that said first layer external surface contacts said second layer internal surface (Fig. 8; [0076]).

Regarding claim 30, the method further comprises providing said first and second layers A, B; wherein said first layer A is incorporated into a first conduit (i.e., a tube) and said second layer B is incorporated into a second conduit (i.e., a tube) (Fig. 8; [0075-0078]).
Regarding claim 31, the method further comprises providing said first and second conduits; wherein each of said first and second conduits comprises a conduit wall disposed between a conduit external surface (with outer diameter D1) and a conduit internal surface (with inner diameter D2) (Fig. 8; [0076]).
Regarding claim 40, the method further comprises configuring said laser-induced seal as distinguishable from a second layer external surface of said second layer B.  I.e., Kobayashi et al. teach that the second layer B is made from a laser beam-transmitting resin, i.e., optically transparent, while the first layer A is made from a laser beam-absorbing resin, i.e., at least partly opaque, and further that the seal region comprises distinguishable geometric features such as the protuberance of outer diameter d1 (Fig. 8; [0075-0076, 0078]).
Regarding claim 43, the method further comprises configuring said laser-induced seal as colored, i.e., providing the first layer A that comprises the laser-induced seal from a laser beam-absorbing resin, i.e., a resin that is at least partly opaquely colored (Fig. 8; [0075, 0078]).

Regarding claim 45, the method further comprises generating said laser-induced seal with a laser that produces a laser beam [0061, 0078].
Regarding claim 49, the method further comprises generating said laser-induced seal by rotating concentrically disposed first and second layers A, B about a rotation axis while a fixed laser beam is incident upon portions of said first and second layers A, B which are to be sealed by said laser-induced seal [0078].

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as applied to claims 23, 27-31, 40, 43-45, and 49 above, and further in view of any one of Zento et al. (US 2007/0151970), Katayama et al. (US 2005/0251986), or Matsumoto et al. (US 2014/0236102).

Regarding claim 37, Kobayashi et al. teach that the method further comprises combining said first and second materials to generate said laser-induced seal (Abstract; [0075, 0078]).
Regarding claim 38, Kobayashi et al. teach that the method further comprises fusing said first and second materials to generate said laser-induced seal (Abstract; [0075, 0078]).
Regarding claim 39, Kobayashi et al. teach that the method further comprises completely fusing said first and second materials to generate said laser-induced seal (Abstract; [0075, 0078]).

Claims 42 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as applied to claims 23, 27-31, 40, 43-45, and 49 above, and further in view of Schwarzkopf et al. (US 2011/0074145).
Regarding claim 42, Kobayashi et al. do not specifically teach configuring said laser-induced seal to comprise a protrusion which outwardly extends from said second layer external surface.  However, Schwarzkopf et al. likewise teach laser welding concentrically disposed first and second resin tubular members, and teach that by providing the outer member with a protrusion 33 outwardly extending from its external surface, the protrusion 33 can act as a lens that focuses the laser beam on the welding zone 28, thereby advantageously avoid overheating of the outer surface 22 while concentrated heat onto the welding zone (Abstract; Fig. 9; [0033]).  Thus, it would have been obvious to one of ordinary skill in the art to configure the laser-induced seal of Kobayashi et al. to comprise a protrusion which outwardly extends from said second layer external surface, in order to achieve the benefits taught by Schwarzkopf et al.
Regarding claim 52, Kobayashi et al. teach that the method further comprises generating said laser-induced seal by rotating concentrically disposed first and second layers A, B about a rotation axis while a fixed laser beam is incident upon portions of said first and second layers A, B which are to be sealed by said laser-induced seal [0078].  While Kobayashi et al. do not specifically teach instead rotating a rotatable laser beam while the first and second layers A, B are fixedly positioned, it is well known in the art that fixedly positioning tubular members to be laser welded while a laser beam rotates around them is an equally effective technique for producing a seal around the entire circumference of the tubular members, as evidenced by Schwarzkopf et al. .

Claims 55 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as applied to claims 23, 27-31, 40, 43-45, and 49 above, and further in view of Schwarzkopf et al. and either one of Landherr et al. (US 2003/0141009) or Savitski et al. (US 2002/0100540).
Regarding claim 55, Kobayashi et al. teach that the method further comprises generating said laser-induced seal by rotating concentrically disposed first and second layers A, B about a rotation axis while a fixed laser beam is incident upon portions of said first and second layers A, B which are to be sealed by said laser-induced seal [0078].  While Kobayashi et al. do not specifically teach instead rotating a rotatable laser beam while the first and second layers A, B are fixedly positioned, it is well known in the art that fixedly positioning tubular members to be laser welded while a laser beam rotates around them is an equally effective technique for producing a seal around the entire circumference of the tubular members, as evidenced by Schwarzkopf et al. (Abstract; Fig. 6; [0034]).  Further, it is also known in the art to use concave mirrors to facilitate focusing of the laser beam while laser welding tubular members, as evidenced by Landherr et al. (Abstract; [0162]) and Savitski et al. (Abstract; [0056]).  Thus, it would 
Regarding claim 58, Kobayashi et al. teach that the method further comprises generating said laser-induced seal by rotating concentrically disposed first and second layers A, B about a rotation axis while a fixed laser beam is incident upon portions of said first and second layers A, B which are to be sealed by said laser-induced seal [0078].  While Kobayashi et al. do not specifically teach instead rotating a rotatable laser beam while the first and second layers A, B are fixedly positioned, it is well known in the art that fixedly positioning tubular members to be laser welded while a laser beam rotates around them is an equally effective technique for producing a seal around the entire circumference of the tubular members, as evidenced by Schwarzkopf et al. (Abstract; Fig. 6; [0034]).  Further, it is also known in the art to use concave mirrors to facilitate focusing of a circular laser beam while laser welding tubular members, as evidenced by Landherr et al. (Abstract; [0162]) and Savitski et al. (Abstract; [0056]).  Thus, it would have been obvious to one of ordinary skill in the art to generate said laser-induced seal of Kobayashi et al. with a circular laser beam set at a desired angle to reflect off of a mirrored surface which facilitates focusing of said circular laser beam on the concentrically disposed first and second layers A, B which are fixedly positioned .

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745